Exhibit News From Walgreen Co. Corporate Communicationsl 200 Wilmot Roadl Deerfield, Ill. 60015l(847) 914-2500 Media Contact: Tiffani Washington, 847-914-2925 Investor Contacts: Rick Hans, CFA, 847-914-2385 Lisa Meers, CFA, 847-914-2361 FOR IMMEDIATE RELEASE http://news.walgreens.com Walgreen Co. Reports Record First Quarter 2010 Earnings Per Diluted Share of 49 Cents, Increasing 19.5 Percent; Results Include 3 Cents Per Diluted Share of Restructuring Costs · First quarter sales up 9.5 percent to record $16.4 billion · Cash flow from operations for the quarter more than triples to $1.2 billion · More than 17,000 Walgreens and Take Care Clinic immunizers administer 5.4 million flu shots, up from 1.2 million last year DEERFIELD, Ill., Dec. 21, 2009 – Walgreens (NYSE, NASDAQ: WAG) today announced record earnings and sales for the first quarter of fiscal year 2010. Net earnings for the quarter ended Nov. 30 were $489 million, a 19.6 percent increase from $408 million in the same quarter a year ago. Earnings per share were 49 cents per diluted share, a 19.5 percent increase from 41 cents per diluted share a year ago.First quarter 2010 results include the impact of 3 cents per diluted share in restructuring and related costs associated with the company’s Rewiring for Growth initiative. Cash flow from operations for the quarter more than tripled over last year’s quarter to $1.2 billion, driven by improved working capital and drugstore performance. “We’re extremely pleased to report solid, double-digit earnings growth,” said Walgreens President and CEO Greg Wasson. “We remain confident we can continue to generate strong cash flow, which provides us the financial strength and flexibility to continue investments in our core strategies while returning cash to shareholders.” First quarter sales increased 9.5 percent from the prior-year quarter to $16.4 billion. Total sales in comparable stores (those open at least a year) increased 4.9 percent in the quarter, while front-end comparable store sales increased 2.7 percent. (more) -2- Prescription sales, which accounted for 66.2 percent of sales in the quarter, climbed 10.0 percent, while prescription sales in comparable stores increased 6.1 percent. The company’s number of prescriptions filled increased 12.0 percent over last year’s first quarter, including a benefit of 0.7 percentage points due to more patients filling 90-day prescriptions. The company exceeded by 5.5 percentage points the industry-wide prescription growth rate, excluding Walgreens, during the same period as reported by IMS Health. An early flu season and a well-executed flu shot campaign that launched Sept. 1, a month earlier than last year, lifted front-end and pharmacy sales in September, October and, to a lesser extent, November. “Consumer concerns over high unemployment and the challenging economy were a drag on holiday sales at the end of November, and we’ve seen a similar pattern through mid-December,” said Wasson. “Like every Christmas season, our performance is driven by the final days, which makes this an important week. The calendar works in our favor this year, with Christmas falling on a Friday. That means the convenience of our more than 7,100 stores makes us an ideal destination for last-minute shopping needs.” Selling, general and administrative expense dollars in the first quarter grew 7.4 percent over the year-ago period.
